Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 1 of 9




                Exhibit 144
      Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 2 of 9




                               REPORT TO ATTORNEY JACQUES J. PARENTEAU

                             ON THE LOST BACK PAY AND FUTURE EARNINGS OF

                                               DR. SUSAN BYRNE

                                                          By

                                             Arthur W. Wright, Ph.D.




                                                 October 2018




           You asked me to calculate Dr. Byrne's net loss of back pay and future earnings owing to alleged

wrongful termination by Yale University, through its fai lure to grant her tenure in the autumn of 2015. I

have done so and find that (given a new job at the Universi ty of Nevada - Las Vegas (UNLV) starting in July

2016) her possible net losses range from $62,106 in back pay (2016-2018), up to $1,519,987 in total lost

back pay and future earnings (2016-2036). 1 (All dollar figures stated in this paragraph are in present values

as of January 1, 2019.) The components for different time periods of Dr. Byrne's net loss, which equa ls

her projected net earnings but for the termination, minus her projected mitigating net earnings, are as

follows:


                   NET LOSS OF:                                                  CUMULATIVE NET LOSS

           Back Pay, 2016-2018                        $        62,106                    $    62,106

           Future Earnings I, 2019-2023               $       404,772                    $ 466,878

           Future Earnings II, 2024-2028              $       405,092                    $   871,970

           Future Earnings Ill, 2029-2033:            $       404,911                    $1,276,881

           Future Earnings IV, 2034-2036:             $       243,106                    $1,519,987

Table 1 appended to this report contains the det ailed calculations of but-for net earn ings underlying the

foregoing figures. In addition, this table shows the subtraction of mitigating net ea rnings, from Table 2,




1
 You asked me to organize the data in Tables 1 and 2 into five time period s: back pay (2016-2018), and four
periods of future earnings: 2019-2023, 2024-2028, 2029-2033, and 2034-2036.

                                                          1
       Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 3 of 9




also appended, which contains the detailed calculations of mitigating back pay and future earnings, and

the cumulative net loss as of the ends of the various time periods.


         In addition to the net loss just described, if the Court finds for Dr. Byrne on liability and awards

her money damages, it is my understanding that she would owe additional state and federal income taxes,

plus Social Security and Medicare taxes as well, on said damages, and on any side payments intended to

defray the additional taxes. For exam pie, were the Court to award Dr. Byrne the entire total net loss shown

above, $1,519,987, she would have to pay extra taxes on the award totaling $1,347,824. Thus, for her to

realize the full amount of damages awarded by the Court, she would have to receive a total of $2,867,711

= $1,519,987 + $1,347,824. A different damages award would give rise to a different total amount

required to leave Dr. Byrne whole after paying al l extra taxes, but the methodology for calculating the

extra taxes (detailed in the last section below) would be the same.


         All calculations are in real terms, stated in constant 2017 prices, to remove the effects of price

inflation. To convert dollar magnitudes in prices of other years to their 2017-equivalents in terms of

purchasing power, I use the Consumer Price Index for urban consumers, or CPI-U, compi led and published

by the U.S. Bureau of Labor Statistics (BLS). 2


         To discount dollar values from future years to their present values as of January 1, 2019, I use a

real, after-tax interest rate of 2% per year, a conservatively high discount rate in that it yields smaller

present values of future dollar amounts than would an alternative rate that could be justified. Such a real

interest rate, used by economists in a variety of applications, is based on time series data back to the early

post-World War II period on market yields for 3-month U.S. Treasury bills, corrected for expected inflation

with matched time-series data from the Livingston Survey of Business Economists, compiled and

published by the Federal Reserve Bank of Philadelphia. An after-tax discount rate is required because the

income from investing any Court award would be subject to income taxes.


         The basis of my analysis and ca lculations consists of (1) information provided by your office; (2)

publicly available economic information; and (3) conventional methods of economic ana lysis and

calculation. Items (2) and (3) will become apparent below. Item (1) consists of (a) responses to my



2
  A convenient source of data on the CPI-U, compiled and published by the U.S. Bureau of Labor Statistics ( BLS}, is
the monthly publication, Economic Indicators, compiled and published by the President's Council of Economic
Advisers; search on the title and select the option for the "GPO" (Government Publishing Office). CPI-U data
appear on page 23 of every issue. As of this writing, the latest available edition of this publication is for September
2018.

                                                           2
       Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 4 of 9




standard questionnaire; (b) selected pages from Dr. Byrne's federal income tax returns (including forms

W-2) for calendar years 2014-2017; (c) a number of documents pertaining to Yale faculty salaries and Dr.

Byrne's own salaries; and (d) a document regarding faculty retirement benefits, printed from the UNLV

website.


        Dr. Byrne's net loss of back and front pay is equal to her gross money earnings, but for the

termination, minus her gross money earnings in mitigation of damages; less state and federal income

taxes on but-for and mitigating earnings; plus employer-paid, non-taxable fringe benefits, but-for and

mitigating.


Gross Money Earnings


        Dr. Byrne was promoted to associate professor "on term" (i.e., without tenure) by Yale in 2013,

but she was denied tenure during the fall semester of academic year (AY) 2015/16. As a consequence, her

employment at Yale ended on June 30, 2016. She was hired by UNLV as a full professor effective July 1,

2016, and continues to work there.


        To calculate Dr. Byrne's earnings at Yale, but for her termination, I assume that she would have

become a tenured associate professor in July 2016, and that she would then have been promoted to full

professor two years later, on July 1, 2018. I rely on information from her on (a) her academic-year (AY)

salary in 2015/2016, when she was denied tenure; and (b) what her salary would have become, had she

received tenure effective July 1, 2016. Further, I rely on data from Yale University on average faculty

salaries by rank, covering academic years from 2003-04 through 2017/18. See column (1) of Table 1.


        To calculate Dr. Byrne's earnings at UNLV, I rely on information from her about her salaries for

AY2016/17, AY2017/18, and AY2018/19. Refer to column (1) ofTable 2.


Income Taxes


        To calculate Dr. Byrne's income taxes on her gross money earnings, but-for and mitigating, I apply

the single-filer tax rates and rules for deductions, for U.S. individual income taxes in both cases, and for

Connecticut individual income taxes in the but-for case. (Nevada does not have a state income tax.) For

the years 2016 and 2017, I apply the tax provisions for those two years. For 2018 and future years, I apply

the 2018 Connecticut provisions and the recently-passed 2018 U.S. provisions.




                                                     3
       Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 5 of 9




         The results of the income tax calculations appear in columns (2) and (3) of Table 1, and column

(3) of Table 2.




Fringe Benefits


         To calculate Dr. Byrne's non-taxable, employer-provided fringe benefits in both the but-for and

mitigating cases, I rely on information from her about the employee health insurance and retirement plans

at Yale and at UNLV; 3 on information on the cost of health insurance plans at both of her employers, from

her Forms W-2 for 2014-2017; and on data published by the U.S. Department of Labor for certain minor

categories. 4 See column (4) in both tables.


Net Earnings and Their Present Values


         Dr. Byrne's net earnings in both the but-for and the mitigating cases are equal to the algebraic

sum of the three components of her net loss: gross money earnings, less income taxes, plus fringe

benefits. See column (5) in Tables 1 and 2.


         The final step in my calculations is to discount the various yearly net earnings to present values

as of January 1, 2019, at 2% real and after-tax. The results appear in column (6) of both tables. I show sub-

totals for the back pay and future-earnings periods in both Table 1 and Table 2. Also, column (7) ofTable

1 shows the cumulative net loss figures-total but-for back pay and future earnings, less the matching

totals of mitigating back pay and future earnings. The total net loss for each period represents the amount

which, if invested on January 1, 2019, to earn 2% real and after-tax, would just suffice to pay Dr. Byrne

the time stream of net earnings equal to the yearly figures in column (5) of Table 1 minus their

counterparts in Table 2, leaving zero dollars at the end of the period.


Extra Taxes on Damages


         If the Court finds for Dr. Byrne in this matter and awards damages, both Connecticut and U.S. tax

authorities will levy income taxes on the amount of the award. What is more, full FICA (Social Security



3
   I was able to confirm Dr. Byrne's information about the retirement plan, and indirectly about employer Social
Security contributions, from the UNLV website.
4
   US Department of Labor, Bureau of Labor Statistics, "Employer Costs for Employee Compensation-June 2018",
issued September 18, 2018, Table 5. The fringes taken from this source are group life insurance, unemployment
compensation and workers compensation coverage, and disability insurance.

                                                        4
      Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 6 of 9




and Medi care ) taxes will also be due on the award. 5 Thus, if she were to receive only the total amount

awarded by the Court, after paying the extra taxes she would net less-far less-than the full amount of

the award. For instance, on a Court award of $1,519,987, the extra taxes due immediately would be

$702,233, leaving Dr. Byrne with only $817,654 after paying all the extra taxes.


         What if she were to receive a side payment to cover the extra taxes? Alas, she would also have

to pay income and FICA taxes on the side payment. The same would be true of a second side payment to

cover the added taxes levied on the first one, and of every succeeding side payment. Given that tax

treatment, is there any hope that Dr. Byrne could actually net the full amount of damages awarded by the

Court?


         The answer is yes. It turns on recognizing that the tax treatment of the Court's award in this case

gives rise to a standard mathematics problem that has a definite solution: determining the value of an

"infinite geometric progression" or infinite, convergent geometric series. If A is the amount of a Court

award, and Tis the limiting effective tax rate applied after an infinite number of levies by governments on

the award and on all side payments, then the value V of the total amount that must be paid to leave the

successful plaintiff with the full amount of the initial award amount is6


                                                 V = A/(1-T).


         For instance, suppose the Court were to award Dr. Byrne $1,519,987, the total net loss got 2015-

2036. By iteratively calculating a series of payments (damages plus side payments) and resulting extra

taxes, within five steps one can see that the limiting value of Twill be about 47.0%. That value of T would

yield a value of V equal to


                      V = $1,519,987 /(1-0.470) = $1,519,987/(0.530) = $2,867,711.


         That is, with capped Social Security contributions of $16,480 (= 0.124*$132,900); Medicare

contributions of 2.90%, plus 0.9% on amounts over $200,000, on the total amount paid to Dr. Byrne; a

Connecticut income tax rate that becomes a flat 6. 7% at very high incomes; and U.S. taxes of $150,689.50

plus 37% on taxable amounts in excess of $500,000, Dr. Byrne would wind up owing total extra taxes of




5
  Office of Chief Counsel, U.S. Internal Revenue Service, Memorandum CC:TEGE:EOEG:ET2:SLHartford, FILE5-
102495-07, dated October 22, 2008.
6
  Chemical Rubber Publishing Co., C.R.C. Standard Mathematical Tables, Twelfth Edition (Cleveland, Ohio, 1959),
page 357. The same formula may be found online by searching on "geometric progression".

                                                       5
      Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 7 of 9




$1,347,824. Thus, she would need to receive a total of $2,867,711 in order (after paying all the extra

taxes) to realize the amount awarded by the Court, $1,519,987.




        A different Court award would require a separate calculation, but the methodology would be

identical to that outlined above.


                                               Signed,



                                      s/ Arthur W. Wright Ph.D.

                                        Consulting Economist




                                                  6
             Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 8 of 9




                   Table 1. BUT-FOR BACK PAY AND FUTURE EARNING OF
                                                             SUSA N BYRNE
/1017 $)
                        (1)             (2)           (3)              (4)               (5)             (6)                            (7)
                                                                                         NET           PRESENT
                                                                                      MONEY             VALUE
                      GROSS            CONN.          U.S.                           EARNIN GS:         OF NET
                      MONEY           INCOME        INCOME           FRINGE            (1) · (2)       MONEY                        CUMULATIVE
   YEAR     AGE      EARNINGS          TAXES         TAXES          BENEFITS          · (3) + (4)     EARNINGS         YEAR    T       LOSS
                                                                                                     /01/01/1019/
BACK PAY: July 1, 2016-December 31, 2018
/0.5 yr.)
    2016     61          $68,402           $3,396    $19,220            $17,275            $63,061           $65,934    2016   -3
    2017     62         $135,156           $6,913    $25,832            $34,839           $137,249         $141,387     2017   -2
    2018     63         $174,492           $9,151    $30,984            $40,514           $174,870         $176,610     2018   -1
                                                                        TOTAL BUT-FOR BACK PAY:            $383,932
                                                               LESS: TOTAL MITIGATING BACK PAY:           ($321,826)
                                                                             NET LOSS OF BACK PAY:           $62,106                     $62,106

FUTURE EARNINGS I: January 1, 2019-December 31, 2023
  2019     64          $217,667        $11,800    $43,672               $46,709           $208,903          $206,845    2019   0
  2020     65          $219,952        $11,800    $44,363               $47,565           $211,354          $205,169    2020   1
  2021     66          $222,262        $11,890    $45,061               $48,444           $213,754          $203,429    2021   2
  2022     67          $224,595        $11,890    $45,774               $49,345           $216,276          $201,794    2022   3
  2023     68          $226,954        $11,890    $46,554               $50,270           $218,779          $200,127    2023   4
                                                             TOTAL BUT-FOR FUTURE WAGE LOSS I:            $1,017,364
                                                     LESS: TOTAL MITIGATING FUTURE WAGES I:               ($612,592)
                                                                       NET FUTURE WAGE LOSS I:              $404,772                    $466,878

FUTURE EARNINGS II: January 1, 2024-December 31, 2028
  2024     69           $229,337        $11,980    $47,343              $51,219           $221,233          $198,403    2024   5
  2025     70           $231,745        $11,980    $48,139              $52,192           $223,818          $196,786    2025   6
  2026     71           $234,178        $12,070    $48,944              $53,191           $226,355          $195,114    2026   7
  2027     72           $236,637        $12,070    $49,757              $54,217           $229,026          $193,546    2027   8
  2028     73           $239,122        $12,160    $50,579              $55,269           $231,652          $191,926    2028   9
                                                            TOTAL BUT-FOR FUTURE WAGE LOSS II :             $975,775
                                                     LESS: TOTAL MITIGATING FUTURE WAGES II :             ($570,683)
                                                                     NET FUTURE WAGE LOSS II:               $405,092                    $871,970

FUTURE EARNINGS Ill: January 1, 2029-December 31, 2033
  2029     74           $241,632        $12,160     $51,409             $56,350           $234,413          $190,406    2029   10
  2030     75           $244,170        $12,250     $52,249             $57,459           $237,130          $188,836    2030   11
  2031     76           $246,733        $12,250     $53,097             $58,599           $239,985          $187,362    2031   12
  2032     77           $249,324        $12,340     $53,953             $59,768           $242,799          $185,842    2032   13
  2033     78           $251,942        $12,340     $54,819             $60,970           $245,752          $184,415    2033   14
                                                            TOTAL BUT-FOR FUTURE WAGE LOSS Ill:             $936,861
                                                    LESS: TOTAL M ITIGATING FUTURE WAGES Ill:             ($531,950)
                                                                      NET FUTURE WAGE LOSS Ill:             $404,911                  $1, 276,881

FUTURE EARNINGS IV: January 1, 2034-December 31, 2036
  2034     79          $254,587        $12,430    $55,694               $62,204           $248,667          $182,943    2034   15
  2035     80          $257,261        $12,430    $56,578               $63,472           $251,724          $181,561    2035   16
  2036     81          $259,962        $12,520    $57,472               $64,774           $254,744          $180,136    2036   17
                                                        TOTAL BUT-FOR FUTURE WAGE LOSS IV:                  $544,640
                                                    LESS: TOTAL MITIGATING FUTURE WAGES IV:               ($301,533)
                                                                      NET FUTURE WAGE LOSS IV:              $243,106                  $1,519,987



                                            TOTAL BUT-FOR BACK PAY+ FUTURE EARNINGS:                    $3,858,571
                                   LESS: TOTAL MITIGATING BACK PAY+ FUTURE EARNINGS:                  ($2,338,584)
                                                                                     NET LOSS:       $1,519,987
    Case 3:17-cv-01104-VLB Document 82-144 Filed 05/15/19 Page 9 of 9


       Ta ble 2. MITIGATING BACK PAY AND FUTURE EARNINGS OF
                                                  SUSAN BYRNE
/201 7 $)
                         (1)               (3)                 (4)             (5)              {6)
                                                                               NET            PRESENT
                                                                             MONEY             VALUE
                       GROSS              U.S.                              EARNINGS:          OF NET
                       MONEY            INCOME               FRINGE          (1) - (2)        MONEY
   YEAR     AGE       EARNINGS           TAXES              BENE FITS       -(3) +(4)        EARNINGS       YEAR
                                                                                            (01/01/ 2019)
BACK PAY: July 1, 2016-December 31, 2018
/0.5 yr.)
   2016      61            $54,946                $7,865        $16,595          $63,677          $66,578   2016
   2017      62           $109,214               $16,483        $30,943         $123,674         $127,403   2017
   2018      63           $109,267               $13,853        $31,171         $126,585         $127,845   2018
                                                             TOTAL M ITIGATING BACK PAY:         $321,826




FUTURE EARNIN GS I: January 1, 2019-Decembe r 31, 2023
  2019     64            $109,759          $13,945              $31,472         $127,286        $126,032    2019
  2020     65            $110,253          $14,038              $31,778         $127,993        $124,247    2020
  2021     66            $110,749          $14,131              $32,090         $128,708        $122,491    2021
  2022     67            $111,248          $14,225              $32,406         $129,428        $120,762    2022
  2023     68            $111,748          $14,319              $32,727         $130,156        $119,060    2023
                                                   TOTAL MITIGATING FUTURE EARNINGS I:          $612,592




FUTURE EARNINGS II : January 1, 2024-December 31, 2028
  2024     69             $112,251         $14,414              $33,054         $130,891        $ 117,384   2024
  2025     70             $112,756         $14,509              $33,386         $131,633        $115,735    2025
  2026     71            $113,264          $14,604              $33,723         $132,382        $114,111    2026
  2027     72             $113,773         $14,700              $34,066         $133,139        $112,513    2027
  2028     73            $114,285          $14,797              $34,414         $133,903        $110,940    2028
                                                   TOTAL MITIGATING FUTURE EARNINGS II:         $570,683




FUTURE EARNINGS Ill: January 1, 2029-Decem ber 3 1, 2033
  2029     74            $114,800           $14,893             $34,768         $ 134,674       $109,391    2029
  2030     75            $115,316           $14,990             $35,128         $135,454        $107,867    2030
  2031     76            $115,835           $15,088             $35,494         $136,241        $106,367    2031
  2032     77            $116,356           $15,186             $35,866         $137,036        $104,889    2032
  2033     78            $116,880           $15,285             $36,243         $137,839        $103,435    2033
                                                  TOTAL MITIGATING FUTURE EARNINGS 111:         $531,950




FUTURE EARNINGS IV: January 1, 2034-Decem ber 31, 2036
  2034     79           $117,406          $15,501               $36,628       $138,532     $101,917         2034
  2035     80           $117,934          $15,610               $37,018       $139,343     $100,504         2035
  2036     81           $118,465          $15,719               $37,415       $140,162 _ _ _$_9_9_,1_1_2    2036
                                                  TOTAL MITIGATING FUTURE EAR NINGS IV:    $301,533

                                 TOTAL MITIGATING BACK PAY+ FUTURE EARNINGS:                 $2,338, 584
